      Case 4:20-cv-00303 Document 16 Filed on 03/10/21 in TXSD Page 1 of 2
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                       IN THE UNITED STATES DISTRICT COURT                               March 11, 2021
                       FOR THE SOUTHERN DISTRICT OF TEXAS                              Nathan Ochsner, Clerk
                                 HOUSTON DIVISION

DEBRA LINDSEY,                                  §
                                                §
                      Plaintiff,                §
                                                §
vs.                                             §           CIVIL ACTION NO. H-20-303
                                                §
ANDREW SAUL,                                    §
Commissioner of the Social Security             §
Administration,                                 §
                                                §
                      Defendant.                §

ORDER ADOPTING MEMORANDUM AND RECOMMENDATION AND GRANTING
THE DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND DENYING THE
          PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

       This court has reviewed the Memorandum and Recommendation on Cross-Motions for

Summary Judgment of the United States Magistrate Judge signed on January 20, 2021, and made

a de novo determination. Fed. R. Civ. P. 72(b) ; 28 U.S.C. § 636(b)(1)(C); United States v. Wilson,

864 F.2d 1219 (5th Cir. 1989). Based on the pleadings, the record, and the applicable law, the

court adopts the Memorandum and Recommendation as this court’s Memorandum and Order.

This court finds and concludes that the Administrative Law Judge’s decision denying social

security benefits is supported by substantial evidence in the record and that the Administrative

Law Judge properly applied the legal standards. Lindsey’s motion for summary judgment, (Docket

Entry No. 11), is denied, and the Commissioner’s cross-motion for summary judgment, (Docket

Entry No. 13), is granted.
Case 4:20-cv-00303 Document 16 Filed on 03/10/21 in TXSD Page 2 of 2




 Final judgment dismissing this case with prejudice is entered by separate order.

        SIGNED on March 10, 2021, at Houston, Texas.


                                    _______________________________________
                                                         Lee H. Rosenthal
                                                  Chief United States District Judge




                                         2
